Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the washing machine as recited in claim 1 or claim 19.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Kim (US 2013/0160499), to further configure the processor to control the conversion operation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711